Electronically Filed
                                                      Supreme Court
                                                      SCWC-10-0000044
                                                      27-DEC-2011
                                                      02:38 PM



                        NO. SCWC-10-0000044


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



     JULIANNE NGUYEN BERRY, Respondent/Plaintiff-Appellee, 


                                vs.


       WAYNE FOSTER BERRY, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

          (ICA NO. CAAP-10-0000044; FC-D NO. 06-1-0211)


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

         (By: Recktenwald, Acoba, Duffy, McKenna, JJ.;

                  and Nakayama, J., dissenting)

          The Application for Writ of Certiorari filed on

November 10, 2011 by Petitioner/Defendant-Appellant, Wayne Foster

Berry is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, December 27, 2011.


                                 /s/ Mark E. Recktenwald


                                 /s/ Simeon R. Acoba, Jr.


                                 /s/ James E. Duffy, Jr.


                                 /s/ Sabrina S. McKenna